EXAMINER'S AMENDMENT

1.   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob R. Graham on August 17, 2021. The support for the amendment is found in instant claims 18, 19 and instant specification (p. 6, lines 1-5 and 13-17 of instant specification).

2.  The application has been amended as follows: 
3.  Claims 1, 3, 4, 11, 12, 18, 19 are cancelled.

4.  Claims are amended as follows:


      Claim 2. (Currently amended) The resin of claim 17, wherein the ethylene-based resin comprises from 35% to about 55% by weight of the high molecular weight component.  

      Claim 5. (Currently amended) The resin of claim 17, wherein the ethylene-based resin 

        Claim 6. (Currently amended) The resin of claim 17, wherein the low molecular weight component comprises an ethylene homopolymer.  

        Claim 7. (Currently amended) The resin of claim 17, wherein the low molecular weight component has a density that is at least 0.005 g/cc higher than the density of the high molecular weight component.  

       Claim 8. (Currently amended) A closure comprising the ethylene-based resin of claim 17.  

       Claim 9. (Currently Amended) A method of manufacturing an ethylene-based resin, the method comprising:
         polymerizing a high molecular weight component comprising an ethylene/alpha-olefin copolymer or ethylene homopolymer in a reactor using a Ziegler-Natta catalyst, wherein the high molecular weight component has a density ranging from 
0.945 g/cc  to  [-] 0.960 g/cc, a high load melt index (I21.6) ranging from 4 g/10 min to 15 g/10 min, and a melt flow ratio (I21.6/I2.16) ranging from 25 to 40; and 
         polymerizing a low molecular weight component in a different reactor, thereby producing an ethylene-based resin; 
        wherein the two reactors are operated in series; and 

       an overall density ranging from greater than 0.962 g/cc to less than or equal 
       to 0.970 g/cc; 
       an overall melt index (I2.16) ranging from 0.5 g/10 min to 6 g/10 min; 
       a high load melt index (I21.6) ranging from 125 to 300 g/10 min; 
       an overall melt flow ratio (I21.6/I2.16) ranging from 40 to 90; 
       less than 0.2 vinyls per 1000 carbon atoms; and 
       a ratio of weight average molecular weight to number average molecular weight, 
       Mw/Mn, ranging from 6 to 12;  
wherein the ethylene-based resin has an environmental stress crack resistance (ESCR) (F50) according to ASTM D-1693, condition B at 500C using 100% nonylphenol ethoxylate with 9 moles of ethylene oxide, in the range of 10 to 60 hours.  

      Claim 10. (Original) The method of claim 9, wherein the ethylene-based resin comprises from 35% to about 55% by weight of the high molecular weight component.  

      Claim 13. (Currently amended) The method of claim 9, wherein ethylene-based resin 



      Claim 15. (Original) The method of claim 9, wherein the low molecular weight component has a density that is at least 0.005 g/cm3 higher than the density of the high molecular weight component.  

       Claim 16. (Currently amended) The resin of claim 17, wherein the ethylene-based resin has a weight average molecular weight, Mw, of from 75,000 g/mole to 115,000 g/mole.  

       Claim 17. (Currently Amended) A Ziegler-Natta catalyzed ethylene-based resin comprising a high molecular weight component and a low molecular weight component, wherein the high molecular weight component comprises an ethylene/alpha-olefin copolymer or ethylene homopolymer, and has a density ranging from 0.945 g/cc to 0.960 g/cc, a high load melt index (I21.6) ranging from 4 g/10 min to 15 g/10 min, and a melt flow ratio (I21.6/I2.16) ranging from 25 to 40, 
       wherein the ethylene-based resin has: Application No. 15/328,3125Docket No.: 76750-US-PCT Amendment dated July 8, 2021 Reply to Office Action of April 9, 2021 
       an overall density ranging from greater than 0.962 g/cc to less than or equal 
       to 0.970 g/cc; 
       an overall melt index (I2.16) ranging from 0.5 g/10 min to 6 g/10 min; 
       a high load melt index (I21.6) ranging from 125 to 300 g/10 min; 
       an overall melt flow ratio (I21.6/I2.16) ranging from 40 to 90; 

       a ratio of weight average molecular weight to number average molecular weight, 
       Mw/Mn, ranging from 6 to 12; and
wherein the ethylene-based resin has an environmental stress crack resistance (ESCR) (F50) according to ASTM D-1693, condition B at 500C using 100% nonylphenol ethoxylate with 9 moles of ethylene oxide, in the range of 10 to 60 hours.  

5. Claims are renumbered as follows.
Claim 17 becomes claim 1.
Claim 2 becomes claim 2, dependent on claim 1.
Claim 5 becomes claim 3, dependent on claim 1.
Claim 6 becomes claim 4, dependent on claim 1.
Claim 7 becomes claim 5, dependent on claim 1.
Claim 16 becomes claim 6, dependent on claim 1.
Claim 8 becomes claim 7, dependent on claim 1.

Claim 9 becomes claim 8.
Claim 10 becomes claim 9, dependent on claim 8.
Claim 13 becomes claim 10, dependent on claim 8.
Claim 14 becomes claim 11, dependent on claim 8.
Claim 15 becomes claim 12, dependent on claim 8.


Reasons for Allowance
6.  The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest uncovered prior art, namely,
Michie Jr. et al (US 2010/0084363),  Zhou et al (US 2004/0034169), Kapur et al (US 2013/0075409) and Rogestedt et al (US 6,180,721) for the following reasons.

7.  Michie Jr. et al discloses a high density polyethylene composition comprising:
A) 40-65%wt, based on the total weight of A) and B) ([0057]), of a high molecular weight ethylene-alpha olefin copolymer having a density of 0.920-0.946 g/cc and melt index I21 of 1-15 g/10 min (abstract, [0008]);
B)  a low molecular weight ethylene polymer having a density of 0.965-0.980 g/cc and melt index I2 of 30-1500g/10 min (Abstract, [0008]),
Wherein the composition is having:
Melt index I2 of at least 1, or at least 2 g/10 min ([0029]), exemplified as 1.6 g/10 min (Table II);
Melt index I21 of 86.4-89.1 g/10 min (Table II);
Melt Flow Ratio I21/I2 of 57-58 (Table II);
Density of 0.950-0.960 g/cc (Abstract, [0008]).
However, Michie Jr. et al does not recite the composition having density of greater than 0.962 g/cc to 0.970 g/cc and Melt index I21 of 125-300 g/10 min as required by instant claims.

Zhou et al discloses a polymer composition comprising a blend of a high molecular weight (HMW) ethylene polymer and a low molecular weight (LMW) ethylene polymer, wherein each of the HMW and LMW polymers can be an ethylene copolymer or an ethylene homopolymer (Abstract, [0044]), wherein the HMW ethylene polymer is having density of 0.910-0.945 g/cc ([0035]), high load melt index I21 of 0.2-about 5 g/10 min and melt flow ratio I21/I2 of 22-50 ([0033]); the blend having I21 of 3-20 g/ 10 min ([0041]).
However, Zhou et al does not disclose the blend having I21 of 125-300 g/ 10 min, as required by instant claims.

9.  Kapur et al discloses a composition comprising a blend comprising a combination of a high molecular weight ethylene polymer and a low molecular weight ethylene polymer, produced by multistage polymerization in series in the presence of Ziegler-Natta catalyst system produced from a precursor of the formula MgdTi(OR)eXf(ED)g, wherein ED is methyl formate, ethyl acetate electron donors, in combination with trialkyl aluminum cocatalyst ([0085]-[0089], [0102], [0165] of Kapur et al al), wherein Kapur et al explicitly shows that multistage polymerization in the presence of said catalyst system provides ethylene resin compositions having less than 0.3 vinyls/1000 carbons ([0027]), and specifically 0.139 vinyls/1000C (Table 5 of Kapur et al al).
However, the composition of Kapur et al  is having I21 of 0.1-1 g/10 min and density of 0.937-0.960 g/cc ([0008]), and not density of greater than 0.962 g/cc to 0.970 g/cc and Melt index I21 of 125-300 g/10 min as required by instant claims.


Rogestedt et al discloses a multimodal olefin polymer mixture obtained by polymerization of alpha olefin, specifically ethylene (col. 5, lines 10-12),  in more than one stage in the presence of Ziegler-Natta catalyst (col. 4, lines 52-54, col. 8, lines 1-5) and having density of 0.920-0.965 g/cc, MFR2 (I2) of 0.2-5 g/10 min, preferably 0.5-2 g/10 min,  and I21/I2 of 60 or more, preferably 70 or more (Abstract, col. 4, lines 11-12) comprising:
a) a low molecular weight polyolefin with density of 0.925-0.975 g/cc and MFR2 of 300-20,000 g/10 min, or 300-2,000 g/10 min (col. 6, lines 15-20) and
b) 25-75%wt (col. 7, lines 1-5) of a high molecular weight olefin polymer with density of 0.910-0.950 g/cc and MFR21 of 0.5-20 g/10 min (Abstract, col. 6, lines 35-57),
wherein the composition is having improved ESCR, processability and thermos-oxidative stability (col. 7, lines 1315).
However, Rogestedt et al does not disclose the mixture comprising I21 of 125-300 
g/10 min, having less than 0.2 vinyls per 1000 carbon atoms and MWD of 6-12 as required by instant claims.

11.  Therefore, the present claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA KRYLOVA/Primary Examiner, Art Unit 1764